Citation Nr: 1047109	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-23 053	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma


THE ISSUES

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Veterans Service 
Center in Pittsburgh, Pennsylvania, which addressed twenty 
separate claims.  The Veteran filed a timely notice of 
disagreement as to six of the denials.  Following the issuance of 
a Statement of the Case, the Veteran perfected an appeal as to 
the single issue reflected on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran when 
further action on his part is required.


REMAND

In connection with his pending appeal, the Veteran had requested 
the opportunity to present sworn testimony during a 
videoconference hearing with a Veterans Law Judge.  Such a 
hearing was scheduled for December 2010.  However, in 
correspondence of November 2010, the veteran informed that he had 
moved from Oklahoma to Kentucky.  He requested that his claims 
file be transferred to the Louisville, Kentucky RO.  His 
representative has also requested that the videoconference 
hearing be rescheduled in that location.  

Accordingly, the case is REMANDED for the following action:

1.  The Muskogee RO should formally 
transfer the Veteran's claims file to the 
appropriate RO in light of the Veteran's 
new address.  

2.  That RO should schedule a 
videoconference hearing before a Veterans 
Law Judge, providing the Veteran with 
adequate notice of the scheduled date and 
location.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


